Citation Nr: 0329812	
Decision Date: 10/30/03    Archive Date: 11/05/03

DOCKET NO.  97-14 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to service connection for a bilateral 
shoulder disability.

3.  Entitlement to an increased rating for lumbar strain with 
degenerative joint disease of the lumbar spine, currently 
evaluated as 20 percent disabling.

4.  Entitlement to an increased rating for a cervical strain 
with myalgia, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to October 
1975.  

This matter originally came to the Board of Veterans' Appeals 
(Board) from an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  In that rating decision, the RO denied service 
connection for disabilities of the knees and shoulders, and 
ratings in excess of 10 percent for a low back disability, a 
cervical spine disability, and residuals of a fracture of the 
right fifth metacarpal.  

The veteran appealed the RO's decision to the Board, and in 
March 1997, he testified at a hearing at the RO.  Pursuant to 
a May 1997 decision of the Hearing Officer, the RO increased 
the rating for the veteran's low back disability from 10 to 
20 percent, effective February 23, 1996, the date of receipt 
of his claim for increase.  Although an increased rating to 
20 percent was granted, the appeal remained viable as the 
maximum schedular rating had not been assigned.  AB v. Brown, 
6 Vet. App. 35, 38 (1993).  

In a February 1998 decision, the Board denied an increased 
rating for residuals of a fracture of the right fifth 
metacarpal.  The remaining issues were remanded to the RO for 
additional development of the evidence.  While the matter was 
in remand status, the veteran was afforded another hearing at 
the RO in May 1999.

In a November 1999 decision, the Board denied service 
connection for a bilateral knee disability and a bilateral 
shoulder disability, finding that the claims were not well 
grounded under then-prevailing legal authority.  In addition, 
the Board denied a rating in excess of 20 percent for a low 
back disability and a rating in excess of 10 percent for a 
cervical spine disability.  

The veteran appealed the Board's November 1999 decision to 
the U.S. Court of Appeals for Veteran Claims (Court).  While 
the case was pending at the Court, in March 2001, counsel for 
the Secretary of VA filed an unopposed Motion for Remand and 
to Stay Proceedings, in light of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA).  In a March 
14, 2001, Order, the Court granted the Secretary's motion, 
vacated the Board's November 1999 decision, and remanded the 
matter for additional action consistent with the Secretary's 
March 2001 Motion.  

In December 2001, the Board remanded the matter to the RO for 
due process considerations and additional evidentiary 
development.  A review of the record shows that the RO has 
complied with all remand instructions.  Stegall v. West, 11 
Vet. App. 268 (1998).


REMAND

Since the Board last considered this appeal, the Court has 
issued a decision emphasizing that VA's notification duties 
under the VCAA include specifically informing a claimant of 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (holding that a letter from VA to a 
claimant describing evidence potentially helpful to the 
claimant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA).  
A review of the record indicates that the veteran has not yet 
received the required notification.  

In addition, in a recent decision, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  See 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003).  The Federal Circuit held that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  In light of this judicial precedent, 
the RO must inform the veteran that notwithstanding the 
information previously provided to him in the July 2002 VCAA 
notification letter, a full year is allowed to respond to a 
VCAA notice.   

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations.  
This letter should also advise the 
veteran of the evidence necessary to 
substantiate his claim, as well as what 
evidence he is to provide and what 
evidence VA will attempt to obtain in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The VCAA notice 
should also be in accordance with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
No. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003).

2.  After the actions requested above 
have been completed, the RO should again 
review the record considering all of the 
evidence of record.  If the benefit 
sought on appeal remains denied, the 
veteran and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The case should then be returned to the Board for further 
appellate consideration.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




